In the United States Court of Federal Claims
                                         No. 20-620T
                                    Filed: January 14, 2021
                                   NOT FOR PUBLICATION


 STEVEN ERICH HUBBARD,

                     Plaintiff,

 v.

 THE UNITED STATES,

                     Defendant.


Stuart J. Bassin, Bassin Law Firm, Washington, D.C., for Plaintiff.

Patrick Phippen, Trial Attorney, Tax Division, with whom were G. Robson Stewart, Assistant
Chief, David Pincus, Chief, Court of Federal Claims Section, and Richard Zuckerman, Principal
Deputy Assistant Attorney General, U.S. Department of Justice, Washington, D.C., for
Defendant.

                                             ORDER

TAPP, Judge.

         In this tax case, Steven Erich Hubbard (“Hubbard”), filed a Complaint against the United
States requesting damages from unpaid credit under the Coronavirus Aid, Relief, and Economic
Security (CARES) Act. (Compl., ECF No. 1; Am. Compl. ECF No. 9). The United States moves
to dismiss Hubbard’s Complaint, averring that he has now received the sought relief, thus there
is no live controversy to adjudicate and this Court is stripped of subject matter jurisdiction. (See
Def.’s Mot., ECF No. 28). Having reviewed the record, the Court GRANTS the United States’
Motion.

        The burden of establishing subject matter jurisdiction rests with the plaintiff, who must
do so by a preponderance of the evidence. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561
(1992); Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). This
Court’s jurisdiction to entertain claims and grant relief depends on the extent to which the United
States has waived sovereign immunity. United States v. Testan, 424 U.S. 392, 399 (1976). When
faced with a motion to dismiss for lack of subject matter jurisdiction pursuant to RCFC 12(b)(1),
the Court must assume that all undisputed facts alleged in the complaint are true and draw all
reasonable inferences in the plaintiff’s favor. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); see
also Henke v. United States, 60 F.3d 795, 797 (Fed. Cir. 1995). The movant, however, may
challenge the truth of any facts upon which jurisdiction depends. See Raymark Indus. v. United
States, 15 Cl. Ct. 334, 338 (1988). If it does, the plaintiff must come forward with a prima facie
showing of jurisdiction. Id. The plaintiff cannot rely only on its allegations. See Hornback v.
United States, 52 Fed. Cl. 374, 377 (2002). Moreover, the Court may look to evidence outside of
the pleadings to ascertain the propriety of its exercise of jurisdiction over a case. Rocovich v.
United States, 933 F.2d 991, 994 (Fed. Cir. 1991), aff’d in relevant part, Martinez v. United
States, 281 F.3d 1376 (Fed. Cir. 2002). If the Court determines at any time that subject matter
jurisdiction is lacking, it must dismiss the complaint. See RCFC 12(h)(3).

         Article III, § 2 of the United States Constitution limits the jurisdiction of the federal
courts to “Cases” and “Controversies,” and as a result, “federal courts are without power to
decide questions that cannot affect the rights of litigants in the case before them.” North
Carolina v. Rice, 404 U.S. 244, 246 (1971); see also Anderson v. United States, 344 F.3d 1343,
1350 n.1 (Fed. Cir. 2003) (“The Court of Federal Claims, though an Article I court . . . applies
the same standing requirements enforced by other federal courts created under Article III.”). If a
live controversy ceases to exist and the case becomes moot, this Court loses jurisdiction and
cannot proceed. As long as the parties have a concrete interest, however small, in the outcome of
the litigation, the case is not moot. Knox v. Service Employees, 567 U.S. 298, 307–308 (2012).
Thus, the dispute between the parties in a case must remain alive until its ultimate disposition.

         Here, the United States asserts that Hubbard has already received the $1,200 advance
refund of the 2020 recovery rebate under the CARES Act. (Def.’s Mot. at 4). In support of its
position, the United States attaches an Account Transcript from the Internal Revenue Service
indicating that a $1,200 tax credit had been issued. (Def.’s Mot. App. 4). Accordingly, there is no
live controversy, and this Court lacks subject matter jurisdiction to entertain Hubbard’s amended
complaint. (Def.’s Mot. at 4). Hubbard responds partially opposing the United States’ Motion,
though it is apparent that its opposition is solely based on the award of filing fees. 1 (See
generally Pl.’s Resp., ECF No. 29). In fact, Hubbard states that “the Government paid the
requested credit in full . . ., acknowledging that Mr. Hubbard was entitled to the relief he sought
in this case. That portion of the parties’ dispute is now resolved.” (Id. at 1–3). Because this case
is predicated on a requested credit that Hubbard admits has since been issued, the underlying
issue is resolved. Therefore, there remains no case or controversy and the action must be
dismissed.

       Without a case or controversy, this Court lacks jurisdiction to hear Hubbard’s claims.
Thus, the United States’ Motion to Dismiss is GRANTED and Hubbard’s Complaint is
dismissed. The Clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.

                                                                     s/  David A. Tapp
                                                                     DAVID A. TAPP, Judge




1
 By separate order entered on January 12, 2021, the Court denied Hubbard’s Motion for Bill of
Costs as premature. (ECF No. 32).



                                                 2